Citation Nr: 1413461	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-42 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a back disability, to include spinal stenosis and lumbosacral degeneration.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a prostate condition.

4. Entitlement to service connection for right leg nerve damage.

5. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at an October 2012 Travel Board hearing before the Board held at the Muskogee, Oklahoma, RO. The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office in Muskogee, Oklahoma.



FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, VA received written notification, as well as notification at his hearing, from the Veteran that he wished to withdraw his appeal for claims of service connection for a back disability to include spinal stenosis and lumbosacral degeneration, hypertension, prostate condition, and right leg nerve damage; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for a back disability to include spinal stenosis and lumbosacral degeneration, hypertension, prostate condition, and right leg nerve damage.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  The issues of entitlement service connection for a back disability to include spinal stenosis and lumbosacral degeneration, hypertension, prostate condition, and right leg nerve damage, were developed for appellate consideration.  In correspondence dated and received in October 2012, the Veteran indicated that he wished to withdraw his appeal as to claims for entitlement to service connection for a back disability to include spinal stenosis and lumbosacral degeneration, hypertension, prostate condition, and right leg nerve damage.  The Veteran also stated at his October 2012 Travel Board hearing before the Board that he wished to withdraw the claims.  Therefore, these issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for a back disability, to include spinal stenosis and lumbosacral degeneration, is dismissed. 

The appeal for service connection for hypertension, is dismissed.

The appeal for service connection for a prostate condition, is dismissed.

The appeal for service connection for right leg nerve damage, is dismissed.


REMAND

An October 2008 VA mental status examination diagnosed the Veteran on Axis I with recurrent moderate major depressive disorder.  The Veteran testified at his October 2012 Travel Board hearing that he has had continuous symptoms of anxiety, sleeplessness, mood swings, night sweats, and nightmares since separation from active duty service.  The Veteran should be afforded an examination that includes a nexus opinion for his claim of service connection for an acquired psychiatric disorder, other than PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the April 2010 hearing, the Veteran reported that he had applied for and been granted benefits from the Social Security Administration (SSA).  Record indicates that there was a fully favorable SSA decision, but it is unclear if all the records have been obtained.  Records from SSA should be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1993); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As to the claim for a TDIU the Board finds that adjudication of this claim is inextricably intertwined with the as yet to be adjudicated claims outlined above. Therefore, the Board also finds that adjudication of the TDIU claim must also be placed on hold until the AOJ adjudicates the above claims. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of records pertinent to the Veteran's recent SSA disability benefits claim and a copy of any determination awarding benefits. If the records are not available, make a notation to that effect in the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the identity and etiology of any acquired psychiatric conditions that may be present.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination and such review should be noted by the examiner.

The examiner should address whether or not any acquired psychiatric condition found on examination was at least as likely as not (i.e., probability of 50 percent), related to his military service or any incident therein.

The examiner should provide a thorough rationale for his or her opinions.

3.  Schedule the Veteran with an examination to determine the effect of all of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disabilities. The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disabilities. The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities render him to be unable to obtain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


